Citation Nr: 0839291	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to a compensable disability rating for 
service-connected left hallux valgus.  

3.  Entitlement to a compensable disability rating for 
service-connected right hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1980 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in January 2008 
when it was remanded for the veteran to be afforded a hearing 
before a Veterans Law Judge.  In July 2008, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left foot hallux valgus and right foot hallux 
valgus disabilities are manifested, prior to July 2008, by 
limitation of motion, pain, and decrease in occupational 
activity, which findings more nearly approximate severe 
symptoms equivalent to amputation of the great toe; and, as 
of July 2008, by surgical intervention with bilateral 
bunionectomies, 



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but not 
higher, for left foot hallux valgus have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5280 (2008).

2.  The criteria for a 10 percent disability rating, but not 
higher, for right foot hallux valgus have been met for the 
entire period of time covered by this appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5280 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks a compensable evaluation for service-
connected left and right hallux valgus disabilities.  The 
veteran is currently evaluated as noncompensable for both 
disabilities pursuant to 38 C.F.R. § 4.72, Diagnostic Code 
5280.

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to 
Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  
Diagnostic Code 5280 provides that severe unilateral hallux 
valgus, if equivalent to amputation of great toe, is to be 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Words such as "moderate," "moderately severe," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In January 2006 the veteran was afforded a magnetic resonance 
imaging (MRI) scan of the feet.  The MRI revealed moderate 
degenerative changes to the first metatarsal phalangeal 
joint.

In a VA outpatient treatment note, dated in February 2006, 
the veteran was noted to have positive POP to bilateral first 
metatarsophalangeal joints, pain on medial-lateral 
compression of the metatarsal heads bilaterally and full 
range of motion of the bilateral first metatarsophalangeal 
joints.  The veteran was diagnosed with degenerative joint 
disease of the bilateral first metatarsophalangeal joints and 
hallux valgus bilaterally.

In March 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) foot examination.  The veteran reported that he 
experienced intense pain in his feet both when weight bearing 
and nonweight bearing.  He indicated that his feet feel weak 
and that the pain increases over the day.  The veteran stated 
that he does not have any stiffness, heat, or swelling.  He 
reported that he has fatigability and lack of endurance.  
Upon examination the veteran's feet were noted to have pain 
with standing, squatting, and rising on the toes.  There was 
pain with palpation of the plantar central arch.  Range of 
motion of the first metatarsophalangeal joint was limited to 
9 degrees of dorsiflexion and 20 degrees of plantar flexion, 
bilaterally.  There was dorsal medial eminence seen 
bilaterally.  There was prominence of the lateral fifth 
metatarsal head seen bilaterally.  He was able to toe raise 
with pain.  X-ray examination revealed increased 
intermetatarsal angle to 13 degrees.  The examiner diagnosed 
the veteran with hallux valgus with hallux limitus, 
bilateral.

In May 2007 the veteran was afforded a VA C&P foot 
examination.  The veteran indicated that he takes medication 
for his foot pain and that he cannot stand for more than one 
hour.  He stated that he can walk more than a quarter mile 
but less than a mile.  He reported that he uses a cane and 
orthotic inserts.  Upon examination there was evidence of 
tenderness at the forefoot metatarsals.  There was pain on 
weight bearing, nonweight bearing, and manipulation of the 
foot.  The examiner indicated that the condition had a 
significant effect upon the veteran's occupational ability 
and decreased his occupational activities.  The diagnoses 
were bilateral pes planus, hallux valgus, and hallux limitus 
(degenerative disease first metatarsal).  

The veteran's VA treatment records reveal that the veteran 
underwent bilateral bunionectomies in July 2008.

In light of the evidence, the Board finds that an evaluation 
of 10 percent disabling for the veteran's service-connected 
left hallux valgus and an evaluation of 10 percent disabling 
for the veteran's service-connected right hallux valgus is 
warranted.  The veteran's left hallux valgus and right hallux 
valgus disabilities are manifested by severe symptoms 
throughout the period of the appeal.  Prior to July 2008, the 
veteran's left and right hallux valgus disabilities were 
manifested by limited range of motion, pain, and significant 
occupational impact.  As of July 2008, the veteran's left and 
right hallux valgus disabilities manifested severe symptoms 
requiring surgical intervention with bilateral 
bunionectomies.  Accordingly, an evaluation of 10 percent 
disabling for the veteran's left hallux valgus and 10 percent 
disabling for the veteran's right hallux valgus is granted 
pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5280.

The Board notes that an evaluation in excess of 10 percent 
disabling is not available under Diagnostic Code 5281, hallux 
rigidus, or Diagnostic Code 5282, hammer toe, and therefore 
these codes are not for consideration.

However, an evaluation in excess of 10 percent disabling is 
available under Diagnostic Codes 5283 and 5284 regarding 
malunion or nonunion of tarsal or metatarsal bones and 
residuals of foot injuries, respectively.  The Board finds 
that evaluation pursuant to these diagnostic codes would be 
inappropriate as the veteran has not been diagnosed with 
malunion or nonunion of the tarsal or metatarsal bones and 
there is no evidence that the veteran's bilateral hallux 
valgus condition is a residual of a foot injury.  Moreover, 
the veteran has other diagnosed conditions of the feet 
including pes planus, which is service-connected, and plantar 
fasciitis and neuropathy, which are not service-connected.

The Board notes that Diagnostic Code 5003 provides the rating 
criteria for arthritis and provides that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  However, in the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  Id.  For the 
purposes of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  See 38 
C.F.R. § 4.45(f).  The right and left great toes are 
encompassed as a group of minor joints, and are rated as 
such.  See also 38 C.F.R. § 4.14.  In addition, hallux 
rigidus is rated under Diagnostic Code 5281, which is rated 
as halgus valgus, severe.  The Board notes that the veteran 
is not currently service-connected for hallux 
rigidus/degenerative arthritis of the left or right 
metatarsophalangeal joints.  As such, consideration of a 
separate evaluation for arthritis and/or hallux rigidus is 
not warranted.  If the veteran wishes to file a claim for 
entitlement to service connection for the diagnosed arthritis 
he should do so at the RO.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for service-connected left 
hallux valgus and against an evaluation in excess of 10 
percent disabling for right hallux valgus, the doctrine is 
not for application.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's left and right hallux valgus 
disabilities reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
compensable evaluation on an extraschedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his left and right 
hallux valgus disabilities have not required frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran was notified in a January 2006 VCAA letter that 
he could submit evidence showing his service-connected left 
and right hallux valgus disabilities had increased in 
severity.  The veteran was informed that evidence of an 
increase in severity could be submitted in the form of 
statements from his doctor containing physical and clinical 
findings, the results of laboratory tests or x-rays, and lay 
statements from individuals who could describe the manner in 
which the disability had become worse.  The veteran was told 
to inform the RO of dates of treatment at VA facilities so 
those records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.

Subsequently, after the initial AOJ decision, in a letter 
dated in April 2006 the veteran was again notified of the 
above information and that the veteran may submit medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life and that should an 
increase in disability be found a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Here, the VCAA duty to notify was not fully satisfied as 
notice concerning the requirements to substantiate an 
increased rating for left and right hallux valgus were not 
provided.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted because the appellant was informed of 
the specific criteria for an increased rating for service-
connected left and right hallux valgus disabilities in the 
statement of the case, dated in September 2006.  From this 
statement of the case as well as the other notices that were 
provided, the veteran can be reasonably expected to 
understand what was needed to substantiate his claim of 
entitlement to an increased rating for left and right hallux 
valgus disabilities.  The appellant was thereafter provided a 
period of time to respond and, therefore, had a meaningful 
opportunity to participate effectively in the process of his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September 1999 to July 2008.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before a Veterans Law Judge.  The appellant was 
afforded VA medical examinations in March 2006 and May 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation of 10 percent disabling and no 
higher for left foot hallux valgus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation of 10 percent disabling and no 
higher for right foot hallux valgus is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran seeks entitlement to service connection for a 
lumbar spine disorder.  The veteran contends that his current 
lumbar spine disorder is due to heavy lifting in service.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  

In May 2007 the veteran was afforded a VA C&P spine 
examination.  The veteran reported that he started 
experiencing back pain after lifting heavy spools of wire 
while serving as a wire man in service.  He complained of 
constant aching pain in the lower back, which flares up on 
heavy lifting, with radiation along the lateral aspect of the 
left thigh.  The veteran stated that his back is stiff with 
some limitation of motion.  He used a back brace and reported 
that he sometimes used a cane.  He did not report any bladder 
or bowel disturbances or numbness or weakness of the legs.  
After examination, the veteran was diagnosed with 
intervertebral disc herniation with neural foraminal stenosis 
at the fifth lumbar-first sacral level and degenerative 
spondylosis of the lumbar spine.  The veteran reported that 
he was seen by a doctor in service for back pain, x-rays were 
taken, and he was put on a temporary profile with light duty 
until he was discharged.  The examiner rendered the opinion 
that the veteran's current low back pain was at least as 
likely as not related to the veteran's complaints of back 
pain during his military service.

However, the Board notes that the veteran's service medical 
records do not reveal any complaint, diagnosis, or treatment 
for any back pain.  In addition, the examiner indicated that 
he did not review the veteran's claims folder to confirm the 
veteran's complaints of back pain in service.  Accordingly, 
the Board finds the examination inadequate and the claim must 
be remanded for the veteran to be afforded another 
examination.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.

The veteran receives continuous care for his conditions at 
VA.  The most recent medical record associated with the 
claims folder is dated July 2008.  Accordingly, on remand, 
updated VA medical treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment records pertaining 
to the veteran dated since July 2008.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  After completion of the above 
development, afford the veteran an 
examination to assess his claim for 
service connection for a lumbar spine 
disorder.  The claims folder must be 
made available to the examiner for 
review as part of the examination 
process.  The examiner is asked to 
provide an opinion whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any lumbar 
spine disorder found is related to his 
military service.  The examiner's 
attention is directed to the veteran's 
credible reports of a back injury in 
service.  A complete rationale for all 
opinions expressed must be provided.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


